The record in this case was filed in this Court on August 17, 1946, and on the same day there were filed appellants' assignment of errors and their brief. Before the appeal was reached on our docket, the attorney who represented appellee in the trial court filed with the Clerk of *Page 722 
this Court a suggestion that appellee had died on August 30, 1946. The suggestion contained the additional statement that the said trial attorney had not been authorized to proceed further. The suggestion bears the certificate required by the Rules in such matters that a true copy of the suggestion had been mailed postage prepaid to the attorneys for appellants on December 6, 1946, but no steps have been taken by the latter to revive as allowed by Section 1968, Code 1942. The legal representatives of appellee have not voluntarily appeared, otherwise than as above stated.
The connection of the attorney who served appellee in the trial court was such as to give him standing to make the suggestion of her death, and the notice given thereof to appellants was sufficient to put in motion the cited statute, so that unless appellants shall proceed to have the cause on appeal revived in the name of the proper parties representative of appellee before the elapse of two terms of this Court, the appeal will be dismissed. In the meantime the cause will stand continued.
So ordered.